Citation Nr: 0320118	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel







INTRODUCTION

The veteran had active service from October 1964 to February 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated as 50 
percent disabling.

2.  The cardiovascular disease is causally related to the 
service connected PTSD.  


CONCLUSION OF LAW

Cardiovascular disease is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. §§  3.102, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for coronary artery disease.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly Accordingly, 
the Board finds that the requirements under the VCAA have 
been met.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).relevant to his pending claim have been collected for 
review.  

In March 2003 the Board undertook additional development with 
respect to the issue of service connection for cardiovascular 
disease pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
development included affording the veteran a VA examination.  
However, that regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7311 (Fed. Cir. May 1, 2003).  However, given the 
favorable determination below with respect to the claim, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision on that issue.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records do not relate that the 
veteran received treatment for a cardiovascular disorder.  
The August 1975 report of the examination that was conducted 
prior to his discharge shows that his heart was considered 
clinically normal.  

In February 1998, the veteran underwent two-vessel coronary 
artery bypass grafting and mitral valve replacement.  Private 
and VA records relate that the veteran continued to complain 
of and receive treatment for cardiovascular disease including 
angina.   

A February 1999 rating action granted service connection for 
PTSD, which is currently evaluated as 50 percent disabling.  

In a November 1999 statement, a private psychologist noted 
the veteran's diagnosis of PTSD.  In referring to the 
etiological relationship between the veteran's PTSD and 
cardiovascular disease, the examiner commented that stress 
was a contributor to heart disease.  This psychologist found 
that, in particular, the veteran's flashbacks and recurrent 
nightmares were contributory factors to high blood pressure 
and cardiovascular distress.   

A VA examination was conducted in May 2002.  At that time the 
examiner obtained a detailed medical history.  Following the 
examination the diagnoses were coronary artery disease, 
status post by-pass surgery, hypertrophic cardiomyopathy with 
rupture of the papillary vessels, status post MVR, and 
hypertension.  The examiner rendered an opinion that his 
mitral valve disease is related to hypertrophic 
cardiomyopathy which results from a genetic mutation in one 
of the proteins and is not related to PTSD.  Coronary artery 
disease is also part of an atherosclerotic process which is 
tied to smoking, male sex, and other risk factors.  The PTSD, 
in itself, is not involved in that process.  However, stress, 
either physical or psychological, may precipitate a 
myocardial infarction with the underlying coronary artery 
disease.

In a June 2003 addendum to the May 2002 report, a different 
VA specialist, after reviewing the veteran's records, 
concluded that the veteran had a number of health problems 
among which was coronary artery disease.  Outcome of CABG was 
not optimal in that the patient had recurring angina after 
bypass surgery and mitral valve replacement in 1998.  It 
appeared that his PTSD continued.  If the account of his 
experiences was accurate, one can understand the severity of 
his PTSD.  Prolonged repetitive unresolved stress is the most 
damaging type of stress that can be encountered, and will 
always take its toll somewhere in the body.  Although he 
certainly has a number of other risk factors, the examiner 
stated that it is more likely than not that his PTSD was an 
important, if not the most important etiologic factor in his 
coronary disease.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303 (2002).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen v. Brown, 7 Vet.App. 
439 (1995).

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has multiple diagnoses of 
coronary artery disease since 1998.  In this regard one VA 
examiner has indicated that the PTSD was not involved in the 
development of his mitral valve disease and related 
hypertrophic cardiomyopathy.  However, the examiner also 
indicated that stress, either physical or psychological, may 
precipitate a myocardial infarction with the underlying 
coronary artery disease.

A second examiner has indicated that his PTSD was an 
important, if not the most important etiologic factor in his 
coronary disease.  Thus, the Board finds that the evidence is 
equipoise and as such, the benefit of the doubt is in favor 
of the veteran.  38 C.F.R. § 3.102.  Accordingly, the Board 
finds that the cardiovascular disease is causally related to 
the service connected PTSD.  


ORDER

Service connection for cardiovascular disease on a secondary 
basis is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

